                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9      NORTHWEST ADMINISTRATORS,                              CASE NO. C18-1390-JCC
        INC.,
10                                                             ORDER
11                                Plaintiff,
                         v.
12
        ROCKY’S FOOD DISTRIBUTORS, INC.,
13
                                  Defendant.
14

15
               This matter comes before the Court on Plaintiff’s motion for entry of default judgment
16
     (Dkt. No. 10). The Court has considered the motion and the relevant record. Based upon the
17
     foregoing, the Court FINDS that:
18
               (1) Defendant was properly served in this matter on or about September 28, 2018 (Dkt.
19
     No. 6);
20
               (2) The Clerk entered an order of default against Defendant on November 20, 2018 (Dkt.
21
     No. 8);
22
               (3) Defendant has failed to appear or otherwise defend in this action; and
23
               (4) The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986)
24
     support granting default judgment in Plaintiff’s favor.
25
               Accordingly, Plaintiff’s motion (Dkt. No. 10) is GRANTED. Plaintiff is awarded
26


     ORDER
     C18-1390-JCC
     PAGE - 1
 1   judgment against Defendant in the amounts hereinafter listed, which amounts are due to the

 2   Plaintiff’s Trust by Defendant for its inclusive employment of members of the bargaining unit

 3   represented by Local 63, with which Defendant has a valid collective bargaining agreement, and

 4   which amounts are due by reason of its specific acceptance of the Declarations of Trust for the

 5   periods June 2018 through August 2018: for liquidated damages of $5,213.14, for pre-judgment

 6   interest of $145.53, for attorney fees of $953.00, and for costs of $495.00, all for a total of

 7   $6,806.67.

 8          The Clerk is DIRECTED to close this case.
 9          DATED this 22nd day of January 2019.




                                                            A
10

11

12
                                                            John C. Coughenour
13                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1390-JCC
     PAGE - 2
